Answers Corporation Reports Q2 2009 Financial Results Record Revenue of $5 Million and Adjusted EBITDA of $1.9 Million New York, NY, August 4, 2009 - Answers Corporation (NASDAQ: ANSW), creators of the leading answer engine Answers.com® which includes the properties ReferenceAnswers™ and WikiAnswers®, todayreported unaudited financial results for its second quarter ended June 30, 2009. Chairman and CEO Robert S. Rosenschein commented, "Answers had another excellent quarter, hitting record revenues, with an adjusted EBITDA margin of 38%. These results highlight the strength of our business model and the continued growth of WikiAnswers. According to comScore, even in the summer month of June, our combined sites reached 26.2 million unique U.S. visitors, putting us at #31. We are looking forward to launching the international versions of WikiAnswers, and we remain very upbeat about the rest of 2009." Q2 2009 Financial Results · Revenues were $5.00 million in Q2 2009, an increase of 6% compared to $4.75 million in Q1 2009, and an increase of 67% compared to $3.00 million in Q2 2008. · WikiAnswers revenues were $3.40 million in Q2 2009, an increase of 8% compared to $3.16 million in Q1 2009, and an increase of 127% compared to $1.50 million in Q2 2008. · ReferenceAnswers revenues were $1.59 million in Q2 2009, an increase of 1% compared to $1.57 million in Q1 2009, and an increase of 7% compared to $1.49 million in Q2 2008. · Adjusted operating expenses in Q2 2009, were $3.11 million, an increase of 4% compared to $3.00 million in Q1 2009, and a decrease of 15% compared to $3.67 million in Q2 2008. · Adjusted EBITDA in Q2 2009 was $1.90 million, an increase of $0.16 million compared to $1.74 million in Q1 2009 and an increase of $2.57 million compared to negative $0.67 million in Q2 2008. · GAAP operating income in Q2 2009 was $1.20 million, an increase of $0.10 million compared to $1.10 million GAAP operating income in Q1 2009 and an increase of $5.81 million compared to $4.61 million GAAP operating loss in Q2 2008. GAAP operating loss in Q2 2008 included $3.14 million for the write off of the Brainboost Answer Engine. · GAAP net loss in Q2 2009 was $3.62 million, a decrease of $6.66 million, compared to $3.04 million GAAP net income in Q1 2009 and an improvement of $1.00 million compared to $4.62 million GAAP net loss in Q2 2008. See Appendix A of this earnings release for the 2008 and 2009 quarterly traffic, revenue and RPM data of our two Web properties. Business Outlook – Third Quarter and Full Year 2009 The following business outlook is based on the Company’s current information and expectations as of August 4, 2009. Answers undertakes no obligation to update the outlook, or any portion thereof, prior to the release of the Company’s next earnings announcement, notwithstanding subsequent developments; however, Answers may update the outlook or any portion thereof at any time at its discretion. Three months ending September 30, 2009 Twelve months ending December 31, 2009 (in thousands) (in thousands) Total Revenue $4,600 - $5,200 $20,500 - $21,500 Adjusted EBITDA GAAP Operating income $450 – $950 $4,300 – $5,000 Adjustment to GAAP Operating income: Stock-based compensation Depreciation and amortization $1,250 – $1,750 $7,200 – $7,900 Conference Call Answers Corporation will host a conference call web cast today, August 4, 2009, at 8:30 A.M. (Eastern Time) to be broadcast over the Internet at http://ir.answers.com. To participate via telephone, please dial 877-440-5784 and request the Answers call. A replay will be available on the site shortly after the call. About Answers Corporation Answers Corporation (NASDAQ: ANSW) owns and operates Answers.com which includes the properties ReferenceAnswers and WikiAnswers. The award-winningReferenceAnswers includes content onmillions oftopics from over 250 licensed sources from leading publishers, including Houghton Mifflin Company, Barron's and Encyclopedia Britannica.
